Citation Nr: 1743110	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for tinea versicolor.

2.  Entitlement to an effective date earlier than October 13, 2011 for the grant of a 50 percent disability rating for headaches.

3.  Entitlement to an effective date earlier than October 13, 2011 for the grant of a 40 percent disability rating for lymphedema of the right lower extremity.

4.  Entitlement to an effective date earlier than October 13, 2011 for the grant of a 40 percent disability rating for lymphedema of the left lower extremity.

5.  Entitlement to an effective date earlier than October 13, 2011 for the grant of total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an effective date earlier than October 13, 2011 for basic eligibility for Dependents' Educational Assistance.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and Phoenix, Arizona.  Jurisdiction is now with the RO in Phoenix, Arizona.

In November 2016, the Veteran testified before the undersigned during a hearing at the Phoenix RO.


FINDINGS OF FACT

1.  The Veteran expressed her desire to withdraw the appeal of her increased disability rating claim for tinea versicolor on the record at the November 2016 Board hearing.

2.  The RO received a Notice of Disagreement (NOD) from the Veteran on September 27, 2012 with respect to a September 24, 2011 rating decision from the Veteran, which the RO accepted and processed.

3.  The the evidence of record establishes that the Veteran's headache attacks were frequent, prostrating, and prolonged, such that they were productive of severe economic inadaptability as of April 5, 2011.

4.  The evidence of record establishes the Veteran's lymphedema of the right and left lower extremities exhibited persistent edema and stasis pigmentation or eczema as of February 6, 2011.

5.  The evidence of record establishes the Veteran was unable to secure or follow a substantially gainful occupation at least as early as February 6, 2011.

6.  The Veteran is totally and permanently disabled as a result of her service-connected disabilities as of August 19, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the increased disability rating claim for tinea versicolor have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2.  The criteria for an effective date of April 5, 2011, but no earlier, for the award of a 50 percent disability rating for headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.124(a), Diagnostic Code (DC) 8100 (2016).

3.  The criteria for an effective date of February 6, 2011, but no earlier, for the award of a 40 percent disability rating for lymphedema of the right lower extremity have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.104, DC 7120 (2016).

4.  The criteria for an effective date of February 6, 2011, but no earlier, for the award of a 40 percent disability rating for lymphedema of the left lower extremity have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.104, DC 7120.

5.  The criteria for an earlier effective date of August 19, 2009 for the award of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(a), 4.25 (2016).

6.  The criteria for an earlier effective date of August 19, 2009 for basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 5110, 5113 (West 2014); 38 C.F.R. §§ 3.400, 3.807 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinea Versicolor

At the November 2016 travel Board hearing, the Veteran informed the Board that she wished to withdraw her appeal of the increased disability rating claim for tinea versicolor.  See November 2016 Board Hearing Transcript at 2-3.

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C.A. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn her appeal with regard the increased disability rating claim for tinea versicolor, there is no allegation of error of fact or law remaining for the Board to adjudicate.  

II.  Procedural Posture

In April 2004, the RO granted service connection for lymphedema of each lower extremity, each evaluated as 10 percent disbling; and for eczema, evaluated as noncompmensable.  All of the rating actions were made effective August 27, 2003.  

The Veteran submitted a timely notice of disagreement with the initial ratings.  In October 2005, her then representative wrote after conversation with the Veteran, that her appeals would be satisfied by the assignment of 20 percent ratings for lymphedema of each leg and a 30 percent rating for eczema.  In November 2005, the RO assigned those ratings, effective August 27, 2003.while a claimant is presumed to be seeking the maximum rating available by law, she can choose to limit the appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's initial claim for service connection for headaches and increased ratings for lymphedema of the right and left lower extremities were received by the RO on August 19, 2009.  See July 2009 Letter from the Veteran; August 13, 2009 Statement in Support of Claim.  In her July 2009 letter, she alluded to an appreciable occupational limitation due to her service-connected disabilities.  See July 2009 Letter from the Veteran; see also Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (holding that a claim for TDIU is part and parcel of every initial rating claim regardless of whether it is raised expressly or reasonably raised by the record).  Thereafter, she filed a formal claim for TDIU, which was received by the Board on January 19, 2010.  See January 2010 Veteran's Application for Increased Compensation Based on Unemployability.

In a February 2011 rating decision the RO granted service connection for headaches and assigned a 10 percent disability rating effective August 19, 2009; continued the 20 percent disability ratings for lymphedema of the right and left lower extremities; and deferred a decision on TDIU.  In response, the Veteran submitted an April 2011 Statement in Support of Claim requesting reconsideration and enclosing additional medical evidence.  See April 2011 Letter from the Veteran (the Veteran reiterated her request for reconsideration alleging that not all relevant evidence was considered). 

In a September 2011 rating decision, the RO confirmed the initial 10 percent rating for headaches, increased rating claims for lymphedema of the right and left lower extremities, and TDIU.  She was notified of this decision by a September 26, 2011 letter.  See September 26, 2011 Letter to the Veteran (noted the decision was based on the Veteran's August 19, 2009 claims).  

A month later, the Veteran filed a Supplemental Claim for Compensation for increased disability ratings for headaches, lymphedema of the right and left lower extremities, tinea versicolor, and TDIU.  See October 13, 2011 Veteran's Supplemental Claim for Compensation.  

As no NOD had been received at that time with in accordance with 38 C.F.R. § 20.201 (2016), the RO treated the Veteran's submissions as a new claim for  increased rating for headaches and lymphedema of the right and left lower extremities as well as a claim for TDIU.  See November 2011 Letter to Veteran; 
38 U.S.C.A. § 7105; September 2012 NOD.  Shortly thereafter, she submitted a December 2011 Statement asking for reconsideration of the September 2011 rating decision.

The RO rendered another rating decision in September 2012 granting a 50 percent rating effective October 13, 2011 for headaches; and increasing the ratings for lymphedema of each lower extremity to 40 percent effective October 13, 2011.  However, the RO did not adjudicate her claim for TDIU.

In September 2012, the Veteran filed a NOD with the effective dates assigned in the September 2012 rating decisions asserting the effective dates assigned in the September 2012 rating decision should relate back to her original date of claim; August 19, 2009.  See September 2012 NOD; see also July 2009 Letter from the Veteran; August 13, 2009 Statement in Support of Claim.

Because the Veteran submitted additional statements within the appeal periods after the rating decisions dated from February 2011 forward, and there was no determination as to whether this evidence was new and material; the rating decisions did not become final.  Beraud v. McDonald, 766F,3d 1402 (Fed. Cir. 2014).

In a February 2013 rating decision the RO granted TDIU as well as basic eligibility to Dependents' Education Assistance effective October 13, 2011.  The Veteran filed a timely NOD regarding the effective dates of these awards in a March 2013 Statement in Support of Claim.  Specifically, she claimed the effective date should be August 19, 2009; the date of her first in time claim.

The Veteran has not contended that there was a relevant claim prior to August 19, 2009 and has contended that all rating should have been made effective that date.  Based on the foregoing, the Board finds the earliest possible effective date possible is in fact August 19, 2009.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see also July 2009 Letter from the Veteran; August 13, 2009 Statement in Support of Claim; September 26, 2011 Letter to the Veteran.  

III.  Headaches

Migraine headaches are evaluated under DC 8100.  38 C.F.R. § 4.124a.  Under DC 8100, a 10 percent disability rating is warranted if the migraines are characteristic prostrating attacks, averaging one in two months over the last several months; a 30 percent disability rating is warranted if the migraines are characteristic prostrating attacks, occurring on average of once a month over the last several months; and a 50 percent disability rating is warranted if the migraines are very frequent, prostrating and prolonged attacks, productive of severe economic inadaptability. 

The Veteran contends that the 50 percent disability rating, awarded in the September 2012 rating decision, should be effective August 19, 2009, the effective date of service connection claim.  See generally November 2016 Board Hearing Transcript; see also July 2009 Letter from the Veteran; August 13, 2009 Statement in Support of Claim.  

At the November 2016 hearing, the Veteran testified that even at the time she first filed her service connection claim, she was having headaches between four to five times per week.  November 2016 Board Hearing Transcript at 4.  These headaches were severe enough that she had to lie down in a dark room.  Id. at 5.  Sometimes, she had to sit in a shower to try to calm the nausea that came with the headaches.  Despite being prescribed various medications to alleviate her headaches, she testified they became worse.  

In a July 2009 letter, the Veteran reported that she experienced headaches on a daily basis, which were accompanied by sensitivity to light and dizziness.  See July 2009 Letter from Veteran.

During the relevant period, the Veteran has been afforded two sets of VA examinations; first in December 2009, then in February 2011.

At the December 2009 VA examination, the Veteran reported headaches that lasted between two to three hours and occurred four to five times per week.  See December 2009 Neurological Disorders VA Examination Report.  She reported that they had been severe enough to prompt her to seek emergency treatment.  However, she admitted the last time she went to an emergency room because of her headaches was six months prior.  Since then, she has not experienced any debilitating headaches.

In between the two VA examinations, the Veteran received treatment through the VA.  A June 2010 VA Neurology Consult documented that although she was previously prescribed medication for headaches, she had stopped taking them during her pregnancy.  She noticed a decrease in the frequency and severity of her headaches during that time.  Id.; see also July 2009 VA Dermatology Consult (noted the Veteran was 19 weeks pregnant).  However, by the time of the consultation, she said the frequency of her headaches had resumed; four to five times per week.  See June 2010 VA Neurology Consult.  She also described photophobia, phonophobia, nausea, and vomiting associated with the headaches.  These headaches typically lasted between two to three hours before she could resume her normal activities.

A November 2010 VA Neurology Note recorded the Veteran's report that taking the prescribed medication had led to a decrease in the frequency of her headaches to two to three times per week.  However, when she did experience a headache, the severity was not diminished.

The Veteran underwent a second VA examination on February 6,  2011.  During the examination, the Veteran stated that she continued to have headaches with blurred vision, nausea, and photophobia.  She relayed these headaches last up to several hours and occurred up to four times per week.  See February 2011 Headaches VA Examination Report.  Upon examination, the examiner determined she experienced pulsating or throbbing frontal pain on both sides of her head, which was accompanied by nausea, vomiting, and sensitivity to light.  These typically lasted less than one day.  Consequently, the examiner concluded she had very frequent prostrating and prolonged attacks of migraine headaches.  Nonetheless, the VA examiner opined she would be able to perform sedentary or light work with appropriate accommodations. 

In April 2011, the Veteran's husband submitted a statement, in which he reported that he had witnessed the Veteran become incapacitated on numerous occasions due to headaches and lymphedema.  During these times, she was unable to care for herself or her children.  Generally, her headaches occurred five to six times per week and last for hours.  When her headaches were severe, she had sensitivity to light, sound, nausea, vomiting, chills, and was unable to eat.  She had been taken to the emergency room at least four times in the past year as a result of these episodes.  In May 2010, she was hospitalized for 10 days due to a headache that caused her to pass out behind the wheel of her car.  On another occasion, with the onset of a headache, she became dizzy and could not remember what she was doing. 

The Veteran and her husband are competent to report the symptoms they observed and she experienced..  38 C.F.R. § 3.159.

Upon consideration of the above, the Board finds an earlier effective date of April 5, 2011, is appropriate given the Veteran's husband's statement describing an increase in the frequency to five to six times per week from the two to three times per week reported in November 2010 and four times per week reported in February 2011.  See April 2011 Buddy Statement from T.G.; November 2010 VA Neurology Note; February 2011 Headaches VA Examination Report.  In addition to the previous reports of photophobia, phonophobia, nausea, and vomiting attendant with headaches, he also described an increase in the severity, which included an inability to eat, chills, and dizziness.  See April 2011 Statement from T.G.  Further, he stated during these severe headaches she was unable to care for herself, much less her children.

Although some of the Veteran's statements could be taken as reporting a less severe disability than that described by her husband, the statements are not contradictory.  Even during periods of improvement, she reported incapacitating headaches occurring multiple times per week.

By February 6, 2011, the Veteran once more reported an increase in the frequency of headaches up to four times per week, which were also manifested by blurred vision, nausea, and photophobia, and lasted for several hours, the examiner opined that she would still be able to perform sedentary or light work with appropriate accommodations.  See February 2011 Headaches VA Examination Report.  Although this would suggest she could still work in some capacity despite the headaches, it also shows significant economic impact.

The severity of the headache and their economic impact appears to have been present since the effective date of service connection, despite periods when they waxed and waned.  Accordingly, the criteria for an effective date of August 19, 2009 for the 50 percent rating is granted.

IV.  Lymphedema

Lymphedema is evaluated under DC 7120.  38 C.F.R. § 4.104.  In accordance with DC 7120, a 20 percent disability rating is warranted if there is persistent edema, which is incompletely relieved by elevation of the extremity, without or without beginning stasis pigmentation or eczema; a 40 percent disability rating is warranted if there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

The Veteran contends that the 40 percent disability rating should be effective August 19, 2009, the date her original increased rating claim was received by the RO.  See generally November 2016 Board Hearing Transcript; see also July 2009 Letter from the Veteran; August 13, 2009 Statement in Support of Claim.  

In that regard, in a July 2009 letter, the Veteran claimed the size of her legs have increased because of the lymphatic fluid retention and that she experienced painful swelling of her ankles, feet, toes, and fingers.  See July 2009 Letter from the Veteran.  Additionally, she asserted that she has developed a backache, neck pain, numbness in her legs, feet, and fingers, as well as tingling in her feet.  As a result of these symptoms, she is unable to wear regular shoes, unable to stand longer than five or 10 minutes at a time, sitting in one spot for a prolonged period is painful, and her sleep is disturbed.  

In December 2009, the Veteran reported that persistent swelling had increased and now extended to her feet, ankles, and toes.  December 2009 Statement in Support of Claim.  The swelling at the base of her feet and webbing caused excruciating pain and often prevented her from wearing shoes.  It was difficult for her to walk without some assistance.  Id.; see also February 2010 Letter from Greater Baltimore Medical Associates (noted the Veteran had a difficult time walking into the office and required some assistance).  She reiterated that she experienced persistent numbness and tingling.  See December 2009 Statement in Support of Claim.  Additionally, she stated she continued to experience pain in her wrists and back as a result of the swelling.  

In the April 2011 statement the Veteran's husband averred that her swelling and pain had worsened.  Initially, she had only had swelling in her toes and feet, but over the past few years it had extended up her legs into her thighs.  Many times he had seen discoloration and sores on her legs.  As a result, she had developed a limp and constantly complained of back and lower waist pain.  Standing for longer than five minutes, walking up a flight of stairs or around the block is difficult for her.  Many evenings, he tries to massage her legs and feet to help ease the pain.

Again, in assessing the evidence above, the Board that the Veteran and her spouse are competent to provide evidence bearing on observable symptoms.  38 C.F.R. § 3.159(b).

The Veteran was afforded a VA examination in December 2009.  At that time, she reported that her condition had worsened since discharge.  Her swelling had increased from just her ankles and feet in to her legs, and was present all the time.  Additionally, her pain had increased along with fatigue, and other abnormal sensations.  She is only able to walk 15 to 20 minutes at a time before she becomes extremely tired.  Although she was not using any assistive device, the VA examiner observed she had a limp.  Upon physical examination, the examiner noted she had persistent edema of both lower extremities, from her toes, feet, ankles, and almost to the legs.  However, no skin changes were noted.

Subsequently, the Veteran underwent VA examinations in February 2011.  During the hematologic and lymphatic conditions examination, she reported that her lymphedema has extended above her knees at times.  She relayed that she could stand up to 15 minutes at a time, but was limited by the pain in her legs, which she described as aching and throbbing down her legs.  Additionally, at times her legs feel numb.  The numbness had caused her to fall on at least one occasion.  While she used a walking stick approximately once a week, she did not use it more frequently.  

On examination, the examiner found the Veteran had persistent nonpitting edema to the knee level bilaterally.  There were no ulcers or varicosities; and no oozing.  However, scattered areas of hyperpigmentation were noted on the dorsum of the feet, ankles, and toes.

Furthermore, the VA examiner determined the Veteran experienced recurring infection at least once per year, but less than once every three months; the most recent infection occurring in September 2011.  The examiner noted the Veteran was easily fatigued as a result of her condition.  While she demonstrated shortness of breath, the VA examiner opined it was not necessarily related to the disability in question.  

During the February 2011 arteries and veins conditions examination, the examiner confirmed review of photographs the Veteran brought to the examination.  See February 2011 Arteries and Veins Conditions VA Examination Report (there is no notation regarding the date the photographs were taken).  According to the examiner, the photographs depicted intermittent induration, which she described as "knots," with swelling.  Even though the photographs also revealed hyperpigmentation presumably from the edematous/eczematous/inflammatory changes, the examiner concluded it was not true stasis pigmentation.  
The examiner concluded there was persistent edema that was incompletely relieved by elevation of the extremity; incipient stasis pigmentation; intermittent ulceration; and constant pain at rest.  

Also in February 2011, a VA Dermatology Note documented the Veteran was edematous in her legs up to her upper thighs and complained that when her legs became erythematous her eczema became a problem.  See February 2011 VA Dermatology Note; see also March 2011 VA Dermatology Note (confirmed reviewing photographs of the Veteran's legs and feet when edematous with an eczema flare-up; when her legs and feet became edematous, she broke out in sores and irritation).  

The Veteran underwent a second set of VA examinations in May 2011.  See May 2011 General Medical VA Examination Report; May 2011 Hemic Disorders VA Examination Report.  At that time, upon physical examination, the VA examiner observed she was able to ambulate with a cane.  See May 2011 General Medical VA Examination Report.  While there was no evidence of adenopathy, tenderness, or suppuration; there was evidence of bilateral edema in the lower leg.  However, her skin was normal in color. 

Further, the May 2011 Hemic Disorders VA Examination Report, notes that upon examination, there was no evidence of swelling in her hands.  However, the swelling in her lower extremities, including her feet, was determined to be severe.  Again, the skin was normal in color.  There were no other significant findings. 
One month later, a June 2011 VA Dermatology Note indicated the Veteran's lymphedema was under control. 

In light of the evidence above, the Board finds an earlier effective date of February 6, 2011 is appropriate.  Prior to that time, there was no evidence demonstrating stasis pigmentation or eczema.  For instance, while the Veteran details the progressive worsening of her condition in her July 2009 letter, December 2009 Statement in Support of Claim, and at the December 2009 VA examination, at no time did she make statements related to stasis pigmentation or eczema of her bilateral lower extremities.  Furthermore, the December 2009 VA examiner expressly found no skin changes.  See December 2009 Arteries and Veins VA Examination Report.  

The first reference to stasis pigmentation or eczema of the Veteran's lower extremities comes in February 2011.  See February 2011 Hematologic and Lymphatic Conditions VA Examination Report; February 2011 Arteries and Veins Conditions VA Examination Report.  

Although the Veteran brought photographs of her condition to the February 2011 VA examination, there is no indication how far in advance of the examination the photographs were taken.  See February 2011 Arteries and Veins Conditions VA Examination Report.  Her husband reported he had seen discoloration and sores on her legs many times, but he did not provide a timeframe in which he has made these observations.  

The last time she was affirmatively shown not to have the symptoms that met the criteria for the 40 percent rating was on the December 30, 2009 VA examination.  Resolving reasonable doubt in the Veteran's favor, an effective date of December 31, 2009 is granted for the 40 percent rating.


V.  TDIU

The Veteran contends that she is entitled to TDIU as of August 19, 2009.  See generally November 2016 Board Hearing Transcript; March 2013 Statement in Support of Claim.

The Veteran is service-connected for headaches with a 50 percent disability rating from August 19, 2009; for lymphedema of each lower extremity with a 20 percent disability ratings prior to December 31, 2009 and 40 percent disability ratings from December 31, 2009; and for tinea versicolor with a 30 percent disability rating from August 27, 2003.  Thus, as early as August 19, 2009, she met the percentage requirements for TDIU.  38 C.F.R. §§ 4.16(a), 4.25.  

In contemplating whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities, the pivotal question is whether she is capable of performing the physical and/or mental acts required by employment, not whether she can find employment.  See 
38 C.F.R. §§ 3.340, 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, appropriate factors for consideration are her employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The sole fact a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  

At the November 2016 Board hearing, the Veteran testified that as her physical condition worsened she had to change jobs.  November 2016 Board Hearing Transcript at 5.  She also tried vocational rehabilitation in order to find another position.  In the end, she was unable to continue working.  

The Veteran stated she last worked in 2004.  Id. at 7; January 2010 Veteran's Application for Increased Compensation Based on Unemployability; cf. July 2011 Request for Employment Information in Connection with Claim for Disability Benefits (it appears it was completed by the Veteran on behalf of Alexia Crawford Corp.; noted she last worked in July 2008).

At the November 2016 hearing the Veteran reported working as the general manager of a card party factory outlet, which required her to travel and manage employees.  See November 2016 Board Hearing Transcript at 9.  However, her employer was not happy that she could not work regularly due to her disabilities.  So, she changed jobs and began working for a holistic massage institute.  Id. at 10.  There she handled administrative tasks.  She enjoyed working in this position, but her disabilities affected her thought processes and she was less mobile.  She tried working from home to see if would help alleviate her symptoms.  While working from home helped her in terms of the symptoms related to the lymphedema of her lower extremities, she continued to take time off work due to her headaches. 

In a February 2011 VA Dermatology Note, the treatment provider opined that the Veteran was 100 percent unemployable due to lymphadema alone.  This opinion coincided with the February 2011 VA examinations, which warranted the increased ratings for lymphedema of the right and left lower extremities.  See February 2011 Hematologic and Lymphatic Conditions VA Examination Report; February 2011 Arteries and Veins Conditions VA Examination Report.  

Although there is some evidence suggesting the Veteran would hve been capable of gainful employment between August 2009 and October 13, 2011; there is evidence that is at least equally strong that supports a finding that service connected disabilities rendered her unemployable during this period.  Resolving reasonable doubt in the Veteran's favor, an effective date of August 19, 2009 for the grant of TDIU is warranted.

VI.  Basic Eligibility for Dependent's Educational Assistance

In light of the Board's finding that TDIU is warranted as of August 19, 2009; basic eligibility for Dependent's Educational Assistance is also warranted from that date since it is it tied to the date on which the Veteran is found to have a total permanent disability resulting from her service-connected disabilities.  See 
38 U.S.C.A. §§ 3501, 5113; 38 C.F.R. § 3.807.  The evidence shows that the Veteran has not been able to return to work since 2004 and that her total disability permanent.


ORDER

The appeal of the increased disability rating claim for tinea versicolor has been withdrawn.

An earlier effective date of August 19, 2009, for the award of a 50 percent disability rating for headaches is granted.

An earlier effective date of December 30, 2009, for the award of a 40 percent disability rating for lymphedema of the right lower extremity is granted.

An earlier effective date of December 30, 2009, for the award of a 40 percent disability rating for lymphedema of the left lower extremity is granted.

An earlier effective date of August 19, 2009 for the award of TDIU is granted.

An earlier effective date of August 19, 2009 for basic eligibility for Dependents' Educational Assistance is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


